Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 18-20 in the reply filed on 10/29/2021 is acknowledged.
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "101" and "102" in Fig. 1(C) have both been used to designate propagation layer (i.e. it appears that the reference characters 101, 102 are pointing to the same element 101).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Figures 5A-5D and 7A-7F should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (paragraphs [0046] and [0051] discusses that the figures relate to the “reference example”, which is prior art).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see specification, page 2, lines 11-14). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “to introduce the light into the propagation layer”, “to draw the light from the propagation layer”, “reacts to a substance…”, “to lead the light to the introductory part…”, and “to receive the light…” are interpreted as intended uses of the claimed invention and are given patentable weight to the extent which effects the structure of the invention.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 11-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al. (US 20050162659 A1).
Regarding claim 1, Freeman teaches a measurement chip (Figs. 1 and 5), comprising: 
a propagation layer (Figs. 1 and 5, element 4e) through which light propagates; 
an introductory part (Fig. 1, interpreted as the left side of the integrated optical waveguide interferometer 1 where light enters; paragraph [0036]) configured to introduce the light into the propagation layer (paragraph [0036]); 
configured to draw the light from the propagation layer (paragraph [0036]); and 
a reaction part (Fig. 1, sensing layer 4f) including, in a surface of the propagation layer where a reactant that reacts to a substance to be detected is formed (paragraph [0016]), an area where a content of the reactant changes monotonously in a perpendicular direction perpendicular to a propagating direction of the light, over a given length in the propagating direction (Fig. 5 and paragraphs [0030]-[0031] and [0098] teach that the exposed surface 4e comprises a sensing layer, where the content changes monotonously in a perpendicular direction, i.e. Fig. 5 shows the sensing layer 4e increasing in area in a right direction due to the gradient X).
Note the limitations of the propagation layer, introductory part, and drawn-out part are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2114.
Regarding claim 2, Freeman teaches all of the elements of the current invention as stated above. Freeman further teaches wherein the area of the reaction part includes an area where the content of the reactant changes continuously in the perpendicular direction, over the given length in the propagating direction of the light (Fig. 5 and paragraph [0098] teaches 
Regarding claim 3, Freeman teaches all of the elements of the current invention as stated above. Freeman further teaches wherein the area of the reaction part includes an area where the content of the reactant changes linearly in the perpendicular direction, over the given length in the propagating direction of the light (Fig. 5 and paragraph [0098] teaches that the exposed surface 4e comprises a sensing layer, where the content changes linearly in a perpendicular direction, i.e. Fig. 5 shows the sensing layer 4e increasing in area linearly in a right direction due to the gradient X).
Regarding claim 4, Freeman teaches all of the elements of the current invention as stated above. 
Note that the limitation of “is obtained by multiplying a content density of the reactant per unit length in the propagating direction of the light by the given length” is interpreted as a product-by-process limitation (see MPEP 2113), wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. In the instant claim, the content of the reactant can be obtained at a later time.
Thus, Freeman teaches all of the limitations of the claim 4. 
Regarding claim 9, Freeman teaches all of the elements of the current invention as stated above. Freeman further teaches wherein the reaction part is capable of changing a phase distribution of the light by a change in an index of refraction in the circumference of the propagation layer caused by the reaction of the substance to be detected and the reactant 
Regarding claim 11, Freeman teaches all of the elements of the current invention as stated above. 
Note that “light” is not positively recited structurally and thus the limitation of “wherein the light is a gauss beam” is interpreted as intended uses of the claimed “introductory part” and is given patentable weight to the extent which effects the structure of the introductory part. The “introductory part” is capable of introducing any light, such as a gauss beam, at a later time.
Thus, Freeman teaches all of the elements of claim 11.
Regarding claim 12, Freeman teaches all of the elements of the current invention as stated above. Freeman further teaches a measuring device where the measurement chip of claim 1 is disposed (paragraphs [0068]-[0069] teach recording a response from the integrated optical interferometer), comprising: 
a light source (paragraph [0036]) configured to lead the light to the introductory part of the measurement chip; 
a photodetector (paragraph [0069]) configured to receive the light drawn from the drawn-out part; and 
a controller configured to analyze a pattern of the light received by the photodetector (paragraph [0068] teaches recording an interference pattern to calculate a phase shift, wherein the controller inherent because a controller is necessary to record and calculate a phase shift).
Regarding claim 13, Freeman teaches all of the elements of the current invention as stated above. Freeman further teaches wherein the controller performs an analysis in which a change in the pattern of the light is analyzed (paragraph [0068] teaches recording an interference pattern to calculate a phase shift).
Regarding claim 14, Freeman teaches all of the elements of the current invention as stated above. Freeman further teaches wherein the controller performs an analysis in which a change in the moving direction of the light is analyzed (paragraphs [0068]-[0069] teaches recording an interference pattern to calculate a phase shift, wherein movement in the interference fringes is measured).
Regarding claim 18, Freeman teaches all of the elements of the current invention as stated above. Freeman further teaches wherein the area of the reaction part includes an area where the content of the reactant changes linearly in the perpendicular direction, over the given length in the propagating direction of the light (Fig. 5 and paragraph [0098] teaches that the exposed surface 4e comprises a sensing layer, where the content changes linearly in a perpendicular direction, i.e. Fig. 5 shows the sensing layer 4e increasing in area linearly in a right direction due to the gradient X).
Regarding claim 19, Freeman teaches all of the elements of the current invention as stated above. 
Note that the limitation of “is obtained by multiplying a content density of the reactant per unit length in the propagating direction of the light by the given length” is interpreted as a product-by-process limitation (see MPEP 2113), wherein determination of patentability is based 
Thus, Freeman teaches all of the limitations of the claim 19. 
Regarding claim 20, Freeman teaches all of the elements of the current invention as stated above. 
Note that the limitation of “is obtained by multiplying a content density of the reactant per unit length in the propagating direction of the light by the given length” is interpreted as a product-by-process limitation (see MPEP 2113), wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. In the instant claim, the content of the reactant can be obtained at a later time.
Thus, Freeman teaches all of the limitations of the claim 20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman as applied to claim 1 above, and further in view of Grow (US 5866430 A).
Regarding claim 5, Freeman teaches all of the elements of the current invention as stated above. Freeman further teaches the given length changes monotonously in the perpendicular direction (Fig. 5 shows the given length, interpreted as the length in the L1 and Lr direction, changing monotonously from left to right as shown by gradient X). While Freeman teaches a sensing layer may comprise a material functionalized with antibodies, enzymes, DNA fragments, proteins, or cells (paragraph [0016]), Freeman fails to explicitly teach wherein the content density of the reactant is uniform.
Grow teaches a measuring device to monitor or detect an analyte (abstract). Grow teaches the device comprises a propagating layer (Fig. 5b, element 222) and two reactions parts (223) formed on both surfaces of the propagating layer, sandwiching the propagation layer (Fig. 5b). Grow teaches that a reactant (i.e. “bioconcentrator”) may be immobilized along part or most of all the optical waveguide plate (column 43, lines 6-8). Grow teaches wherein the content density of the reactant is uniform (Figs 5b, 6a, 5b, 6c). 
Since Grow teaches a measurement chip comprising a propagating layer and reaction parts, similar to Freeman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Freeman to incorporate the teachings of Grow to provide wherein the content density of the reactant is uniform. Doing so 
Regarding claim 6, Freeman teaches all of the elements of the current invention as stated above. Freeman further teaches wherein the given length changes continuously in the perpendicular direction (Fig. 5 shows the given length, interpreted as the length in the L1 and Lr direction, changing continuously from left to right as shown by gradient X). While Freeman teaches a sensing layer may comprise a material functionalized with antibodies, enzymes, DNA fragments, proteins, or cells (paragraph [0016]), Freeman fails to explicitly teach wherein the content density of the reactant is uniform.
Grow teaches a measuring device to monitor or detect an analyte (abstract). Grow teaches the device comprises a propagating layer (Fig. 5b, element 222) and two reactions parts (223) formed on both surfaces of the propagating layer, sandwiching the propagation layer (Fig. 5b). Grow teaches that a reactant (i.e. “bioconcentrator”) may be immobilized along part or most of all the optical waveguide plate (column 43, lines 6-8). Grow teaches wherein the content density of the reactant is uniform (Figs 5b, 6a, 5b, 6c). 
Since Grow teaches a measurement chip comprising a propagating layer and reaction parts, similar to Freeman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Freeman to incorporate the teachings of Grow to provide wherein the content density of the reactant is uniform. Doing so would utilize known structures of reaction parts of measurement chips in the art, as taught by 
Regarding claim 7, Freeman teaches all of the elements of the current invention as stated above. Freeman further teaches wherein the given length changes linearly in the perpendicular direction (Fig. 5 shows the given length, interpreted as the length in the L1 and Lr direction, changing linearly from left to right as shown by gradient X). While Freeman teaches a sensing layer may comprise a material functionalized with antibodies, enzymes, DNA fragments, proteins, or cells (paragraph [0016]), Freeman fails to explicitly teach wherein the content density of the reactant is uniform.
Grow teaches a measuring device to monitor or detect an analyte (abstract). Grow teaches the device comprises a propagating layer (Fig. 5b, element 222) and two reactions parts (223) formed on both surfaces of the propagating layer, sandwiching the propagation layer (Fig. 5b). Grow teaches that a reactant (i.e. “bioconcentrator”) may be immobilized along part or most of all the optical waveguide plate (column 43, lines 6-8). Grow teaches wherein the content density of the reactant is uniform (Figs 5b, 6a, 5b, 6c). 
Since Grow teaches a measurement chip comprising a propagating layer and reaction parts, similar to Freeman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Freeman to incorporate the teachings of Grow to provide wherein the content density of the reactant is uniform. Doing so would utilize known structures of reaction parts of measurement chips in the art, as taught by Grow, which would have a reasonable expectation of successfully monitoring or detecting an analyte. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman as applied to claim 4 above, and further in view of Schasfoort et al. (US 20140350221 A1).
Regarding claim 8, Freeman teaches all of the elements of the current invention as stated above. Freeman fails to teach wherein the given length is uniform in the perpendicular direction, and the content density of the reactant changes monotonously in the perpendicular direction.
Schasfoort teaches a method for determining intrinsic binding parameters of an analyte to a ligand (abstract) comprising a reaction part (Fig. 5, element 6). Schasfoort teaches wherein a given length is uniform in a perpendicular direction (Fig. 5; the “given length” is interpreted as the shorter edge of element 6), and the content density of a reactant changes monotonously in the perpendicular direction (paragraph [0057] teaches a gradually increasing ligand surface density or concentration). Schasfoort teaches that the invention is based on the insight that when measuring the binding of an analyte to a ligand which is present on the measuring surface of a sensor support in decreasing surface densities, problems in relation to rebinding, mass transport limitation and/or biphasic behavior are corrected or circumvented, and determination is far more closely under conditions of a 1:1 interaction in between the ligand and analyte (paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Freeman to incorporate the teachings of Schasfoort to provide wherein the given length is uniform in the perpendicular direction, and the content density of the reactant changes monotonously in the perpendicular direction. . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman as applied to claim 1 above, and further in view of Grow (US 5866430 A).
Regarding claim 10, Freeman teaches all of the elements of the current invention as stated above. While Freeman teaches that the measurement chip may comprise a plurality of separate sensing layers to enable changes at different localized environments to be detected (paragraph [0014]), Freeman fails to explicitly teach wherein the reaction part includes two reaction parts formed on both surfaces sandwiching the propagation layer.
Grow teaches a measuring device to monitor or detect an analyte (abstract). Grow teaches the device comprises a propagating layer (Fig. 5b, element 222) and two reactions parts (223) formed on both surfaces of the propagating layer, sandwiching the propagation layer (Fig. 5b). Grow teaches that a reactant (i.e. “bioconcentrator”) may be immobilized along part or most of all the optical waveguide plate (column 43, lines 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Freeman to incorporate the teachings of Grow to provide wherein the reaction part includes two reaction parts formed on both surfaces sandwiching the propagation layer. It would have been obvious to choose two reactions parts formed on both surfaces sandwiching the propagating layer from a finite number of identified, predictable solutions for ways to incorporate reactions parts on a propagating layer (i.e. Grow .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 8-11 of U.S. Patent No. 10732104 (hereinafter, “Patent ‘104”). Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claim falls within the scope of the examined claim.
Regarding claim 1, Patent ‘104 recites a measurement chip, comprising: 
a propagation layer (claim 1, “propagation layer”) through which light propagates; 
an introductory part (“incoming part”) configured to introduce the light into the propagation layer; 
a drawn-out part (“outgoing part”) configured to draw the light from the propagation layer; and 

Regarding claim 10, Patent ‘104 recites wherein the reaction part includes two reaction parts formed on both surfaces sandwiching the propagation layer (claim 8).
Regarding claim 11, Patent ‘104 recites wherein the light is a gauss beam (claim 10).
Regarding claim 12, Patent ‘104 recites a measuring device where the measurement chip of claim 1 is disposed (claim 9), comprising: 
a light source (claim 9, “light source”) configured to lead the light to the introductory part of the measurement chip; 
a photodetector (“light receiver”) configured to receive the light drawn from the drawn-out part; and 
a controller configured to analyze a pattern of the light received by the photodetector (“controlling module”).
Regarding claim 13, Patent ‘104 recites wherein the controller performs an analysis in which a change in the pattern of the light is analyzed (claim 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duveneck et al. (US 6469785 B1) teaches an optical detection device comprising a light source, photoelectric detection unit, and a measuring cell (abstract; Fig. 1). Duveneck teaches a propagation layer (Fig. 1, element 6) and a reaction part (Fig. 1, element 8). Duveneck teaches that the light source is a laser producing a light with a Gaussian profile (column 9, lines 60-66). Duveneck teaches that a Gaussian beam enables improved beam control and utilization in down-stream optical elements (column 3, lines 25-35). Duveneck teaches coupling-in gratings (Fig. 1, element 60) and coupling-out gratings (62). 
	Zesch et al. (US 20040038386 A1) teaches an optical system for luminescence determination comprising a sensor platform (abstract). Zesch teaches that measurement areas occupied by immobilized recognition elements can have any geometry, such as rectangles and triangles (paragraph [0017]).
Iida (US 20050239210 A1) teaches a measurement chip comprising a channel (abstract; Fig. 17). Iida teaches an embodiment wherein a reaction part (707) is coated with an antibody at a predetermined density slope (paragraph [0109]), i.e. the given length is uniform in a perpendicular direction, and the content density of a reactant changes monotonously in the perpendicular direction. Iida teaches that having the antibody coated at the predetermined density slope allows for measurement of the concentration of the target analyte (paragraph [0109]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY H NGUYEN/Examiner, Art Unit 1798  
   
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797